DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  in Claim 18, “the least one profiled surface” should be written “the at least one profiled surface.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite distinct steps of “applying a hydrophobation agent” and “controlling application of the hydrophobation agent to obtain fiber cement product having a water take up of less than 1.5 mL after 48 hours. . . .” The specification as originally filed describes a step of applying a hydrophobation agent to a surface of a substrate (p. 1, lines 19-26) and a product with specified properties, including a range of water take up of less than 1.5 ml after 48 hours (p. 4, lines 7-10). The specification as originally filed does not describe “controlling application of the hydrophobation agent to obtain fiber cement product having the property of water take up of less than 1.5 mL after 48 hours.” in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention which includes distinct steps both of applying a hydrophobation agent and also controlling application of the hydrophobation agent to obtain the described properties; “applying” is not identical to “controlling” since they are recited as distinct steps.. 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “an equal amount is sprayed over the least one profiled surface . . . .” The limitation is indefinite, because it is not clear what the amount is meant to be equal to or whether some amount of uniformity or constant thickness or constant spray rate is intended. Examiner considers the limitation to include some equality or uniformity of a coating amount. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 2010/0136269) in view of Bartkowiak et al. (US 2003/0203117) and Hager et al. (US 5,798,429).
Regarding Claims 1-2, Andersen et al. (US’269) teach a method for fabricating a fiber cement product, said method comprisinq the steps of: providing a fiber cement product comprising at least one profiled surface (Fig. 1C; Abstract; Claim 26); applying a hydrophobation agent (silane) to the at least one profiled surface as a waterproofing agent [0031, 0127, 0138]; and allowing said hydrophobation agent to penetrate into the fiber cement product [0029, 0126]. US’269 fails to teach that the hydrophobation agent is a silane-based liquid comprising at least one silane of the formula SiR4 with each of the four R-groups independently being an organic group, three of the R-groups being selected from ethoxy or methoxy groups and the fourth R-group being a branched or linear hydrocarbon chain of an octyl, isobutyl or methyl group. Bartowiak et al. (US’117) teach a method for impregnating porous mineral substrates, including fiber cement (i.e. “fiber cement,” [0004]), and the hydrophobation agent includes a silane-based liquid comprising at least one silane, including silanes with the recited formula (e.g. isobutyltrimethoxysilane, isobutyltriethoxysilane, n-octyltrimethoxysilane, n-octyltriethoxysilane, and isooctyltrimetboxysilane). It would have been obvious to a person of ordinary skill in the art at the 
The combination of US’269 in view of US’117 fails to teach oligomeric siloxane. Hager et al. (US’429) teach a composition for impregnating mineral building materials like a fibrous cement product (e.g. “fibrocement”, col. 6, lines 1-9), including silanes (col. 3, lines 4-9) and/ or oligomeric siloxane (col. 3, lines 10-18), including those with the recited formula (e.g. oligomeric methyl siloxane) (col. 6, lines 30-52), in order to provide water repellency (i.e. hydrophobicity) (Abstract; col. 8, lines 25-27). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’269 in view of US’117 by providing a combination of the recited silane compounds and oligomeric siloxane with the recited formula, because both US’117 and US’429 suggest the recited silanes and US’429 also suggests oligomeric siloxane, including that with the recited formula, to impregnate a fiber cement substrate to increase hydrophobicity.
The combination of US’269 in view of US’117 and US’429 fails to teach the recited amount of water take up. However, because US’269 teaches using a hydrophobation liquid for waterproofing, it would have been obvious to optimize the process to minimize water uptake (i.e. controlling application of the hydrophobation agent such that water uptake is minimized to within a desired test range), since preventing water uptake is within the definition of “waterproofing.” Because Claim 1 requires that the fiber cement product has a particular property, how it is measured (in this case by a RILEM Test No 11. 4 in application) is not considered to add any patentable weight; in addition, this is a standard test of water take up and it would have been obvious to perform a test of absorption to measure absorption.
Although the combination of references fails to teach “without visual traces,” it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process so that the liquid penetrates the fiber cement plate without leaving visual traces as a matter of aesthetics.
i.e. “panel”) [0030].
Regarding Claim 4, US’269 teaches that a fiber cement product can include grooves that interlock with teach and grooves on a screw [0187]. US’269 fails to teach specifically a plate with grooves.  However, it would have been obvious to person of ordinary skill in the art at the time of invention to modify the process of US’269 by applying the motivation to use grooves as interlocking features to a specific plate taught in US’269 in order to interlock plates.
Regarding Claim 5, US’269 teaches a fiber cement product with interlocking grooves wherein the profiled surface comprises a plurality of grooves being equally distributed over said surface (every other face, said grooves all have having a uniform direction (outward from opposite sides) and a uniform depth.  Moreover, it would have been obvious to duplicate such grooves with duplicate dimensions a prima facie obvious duplication of parts and to provide them at regular intervals to have uniform distribution of force along interlocked plates.
Regarding Claim 7 and 13, US’269 teaches that the fiber cement product is an autoclave cured fiber cement product [0018, 0144]. The fiber cement product would have a profiled surface post-curing (See figures).
Regarding Claims 8 and 13, US’269 teaches that the fiber cement product can be an air-cured fiber cement product, since a process using an autoclave or dryer would include air [0018, 0144, 0147, 0159]. The fiber cement product would have a profiled surface post-curing (See figures)
Regarding Claims 9 and 13, US’269 teaches profiling at least one surface of said fiber cement plate after curing of the green fiber cement plate (Claim 26). US’269 fails to teach the method including the Hatschek process.  US’269 teaches that the provision of a fiber cement product using a Hatscheck process was known in the prior art [0009].  It would have been obvious to a person of ordinary skill in 
Regarding Claim 10, US’269 teaches that the fiber cement product is an autoclave cured fiber cement product [0018, 0144].
Regarding Claim 11, US’269 teaches that the fiber cement product can be an air-cured fiber cement product, since a process using an autoclave or dryer would include air [0018, 0144, 0147, 0159].
Regarding Claims 12-14, the profiled surface is provided by milling the fiber cement product (Claim 26).
Regarding Claim 15, US’269 teaches a process for making a fiber cement product. It would have obvious to perform the process of US’269 to obtain a product fiber cement product which is the goal of the obvious process.
Regarding Claim 16, US’269 fails to teach that the profiled surface is free of silane- and siloxane-residue. It would have been obvious to a person of ordinary skill in the art to remove residue where residue is not desired or unsightly.
Regarding Claim 17, US’269 fails to teach spraying. US’117 teaches spraying a liquid silane impregnating agent (Abstract). US’429 also teaches spraying the hydrophobic agent, whether silane or oligomeric siloxane (col. 6, lines 10-19). It would have been obvious to a person of ordinary skill in the art to modify the process of US’269 by spraying the hydrophobic agent, because US’429 teaches spraying similar hydrophobic agents in the treatment of identical or obviously similar substrates.
Regarding Claim 19, US’269 fails to teach a specific concentration of hydrophobation agent. US’117 suggest diluting hydrophobation agents to avoid overconsumption [0007, 0008] or to control the active ingredient content [0010]. ). Moreover, comparative examples show diluted agents [0077, 0100] in addition to examples with undiluted agent and show that acceptable levels of impregnation and water resistance can be achieved with diluted agent [0079, 0101]. In addition, US’429 suggests that .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 2010/0136269) in view of Bartkowiak et al. (US 2003/0203117) and Hager et al. (US 5,798,429) as applied to Claim 4 above, and further in view of Nakamura (US 6,000,194).
Regarding Claim 6, the combination of US’269 fails to teach grooves with a trapezoid cross section.  Nakamura (US’194) teach a cement product, including a plate with a plurality of grooves being equally distributed over said surface, wherein said grooves all have a uniform direction and a uniform depth, wherein the grooves have a trapezoid cross section according to a plane perpendicular to the direction of the groove, and wherein the grooves have a flat bottom and two flanks, the angles between the bottom and each of said flanks is in the range of 90 to about 180  degrees (Abstract; Figures 1B to 1C).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’269 in view of US’117 by providing the fiber concrete plate with grooves in a configuration and shape as in recited Claim 6 to provide a fiber concrete plate as a corrugated plate with grooves of a shape and configuration known in the prior art, and because US’194 suggests such a configuration and shape.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 2010/0136269) in view of Bartkowiak et al. (US 2003/0203117) and Hager et al. (US 5,798,429) as applied to Claim 17 above, and further in view of Cho et al. (US 2008/0131594).
Regarding Claim 18, US’117 and US’429 both teach spraying a surface to treat it with a hydrophobic agent. US’117 teaches a spray nozzle [0019], which can be guided over the surface to be impregnated [0022]. US’117 also suggests uniformity [0009, 0012, 0017, 0039]. The combination of .
Claims 1-6, 8-9, 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2003/0126817) in view of Peng et al. (US 2008/0141908) and Hager et al. (US 5,798,429).
Regarding Claims 1-4, 9, 12-14, Gleeson et al. (US’817) teach a method for making a fiber cement plate (“panel”), said method comprising the steps of providing a green fiber cement plate using a Hatschek process, curing the green fiber cement plate; curing the green fiber cement plate; and machining at least one surface of the fiber cement plate after curing the green fiber cement plate to provide several grooves.  US’817 teaches applying a hydrophobation agent (silane) as caulk [0074], but doesn’t teach generally applying a hydrophobation agent to decrease water take up or to leave no silane or siloxane residue. Peng et al. (US’908) suggest impregnating cured fiber cement sheets [0017,0029, 0047] produced by the Hatschek process [0046] and machined [0029] with a silane, which can be water-free (Abstract; [0016]), to reduce water absorption of the panel [0010]. The silane may include n-octyltriethoxysilane, n-octyltrimethoxysilane, alkoxylsilanes, alkylalkoxysilanes and other silanes [0038]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’817 by applying a hydrophobation agent to the at least one profiled 
The combination of US’817 in view of US’908 fails to teach oligomeric siloxane. Hager et al. (US’429) teach a composition for impregnating mineral building materials like a fibrous cement product (e.g. “fibrocement”, col. 6, lines 1-9), including silanes (col. 3, lines 4-9) and/ or oligomeric siloxane (col. 3, lines 10-18), including those with the recited formula (e.g. oligomeric methyl siloxane) (col. 6, lines 30-52), in order to provide water repellency (i.e. hydrophobicity) (Abstract; col. 8, lines 25-27). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’817 in view of US’908 by providing a combination of the recited silane compounds and oligomeric siloxane with the recited formula, because both US’908 and US’429 suggest the recited silanes and US’429 also suggests oligomeric siloxane, including that with the recited formula, to impregnate a fiber cement substrate to increase hydrophobicity.
US’817 fails to teach the recited amount of water take up. However, because US’817 suggests waterproofing [0072] and US’908 suggests using a hydrophobation liquid for waterproofing [0009-0010], it would have been obvious to optimize the process to minimize water uptake, since preventing water uptake is within the definition of “waterproofing.” Because Claim 1 requires that the fiber cement product has a particular property that does not depend on any test, how it is measured (in this case by a RILEM Test No 11. 4 in application) is not considered to add any patentable weight; in addition, this is a standard test of water take up and it would have been obvious to perform a test of absorption to measure absorption.
Although the combination of references fails to teach “without leaving visual traces,” it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process so that the liquid penetrates the fiber cement plate without leaving visual traces as a matter of aesthetics.

Regarding Claim 6, US’817 teaches that the grooves have a flat bottom, two flanks and a trapezoidal cross section in a plane parallel to a recess width (W) and perpendicular to the flat bottom of the groove, the angles between the bottom and each of said flanks is in the range of 90 to about 180 degrees (Figs. 5, 7, 8; [0116]; Table 1) to hide a joint easier [0117].
Regarding Claims 8 and 11, US’817 suggests curing in air of a given temperature and humidity [0092].
Regarding Claim 15, US’817 teaches a process for making a fiber cement product. It would have obvious to perform the process of US’817 to obtain a product fiber cement product which is the goal of the obvious process.
Regarding Claim 16, although the combination of references fails to teach whether there is residue,” it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the process so that the liquid penetrates the fiber cement plate without leaving visual traces as a matter of aesthetics.
Regarding Claim 17, US’908 [0047] and US’429 (Col. 6, lines 10-12) both teach spraying a surface to treat it with a hydrophobic agent. It would have been obvious to a person of ordinary skill in the art to modify the process of US’817 by spraying the hydrophobic agent, because US’908 and US’429 suggest spraying similar hydrophobic agents in the treatment of identical or obviously similar substrates.
Regarding Claim 19, US’908 fails to teach a specific range of concentration. However, it suggests that there should be adequate loading of the impregnation agent for effective treatment and that impregnating agents should have fairly low viscosity (Table 2; [0016, 0051-0052]). In addition, US’429 suggests that silanes and siloxanes be in the range of 50-99 wt.% (Col. 3, lines 33-34). It would have been . 
Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2003/0126817) in view of Peng et al. (US 2008/0141908) and Hager et al. (US 5,798,429) as applied to Claims 1 and 9, and further in view of Duselis et al. (US 6,346,146).
Regarding Claims 7 and 10, US’817 teaches curing the fiber cement plate [0114]. US’817 fails to teach an autoclave.  Dueslis et al. (US’146) suggests curing a fiber cement product in an autoclave (Abstract; col. 3, lines 9-16). It would have been obvious to modify the process of US’817 in view of US’908 and US’429 by curing the fiber cement plate in an autoclave, because US’146 suggests curing fiber cement products in an autoclave.
Regarding Claims 8 and 11, US’146 also suggests air curing (pre-curing) (Example 6).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2003/0126817) in view of Peng et al. (US 2008/0141908) and Hager et al. (US 5,798,429) as applied to Claim 13 above, and further in view of Gleeson (US 6,539,643).
Regarding Claim 14, US’817 suggests that the profiled surface comprises a plurality of grooves being equally distributed over said surface, said grooves all having a uniform direction and a uniform depth (Fig. 27).  The combination of US’817 in view of US’908 fails to teach milling. Gleeson (US’643) teaches an analogous method for making a fiber cement plate made by a Hatschek process and suggests milling as a form of machining to provide grooves in the surface of the fiber cement plate (Abstract; Figs. 5A-5F, 6; col. 8, lines 58-65).  US’643 also suggests that the profiled surface comprises a plurality of grooves being equally distributed over said surface, said grooves all having a uniform direction and a uniform depth (Figs. 3, 6). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’817 in view of US’908 and US’429 by milling a surface to profile .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson et al. (US 2003/0126817) in view of Peng et al. (US 2008/0141908) and Hager et al. (US 5,798,429) as applied to Claim 17 above, and further in view of Cho et al. (US 2008/0131594).
Regarding Claim 18, US’908 [0047] and US’429 (Col. 6, lines 10-12) both teach spraying a surface to treat it with a hydrophobic agent. The combination of US’817 in view of US’908 and US’429 fails to teach changing orientation of spray nozzles. Cho et al. (US’594) teach a method for applying a surface-penetration reinforcing agent, including silane, to reinforced concrete and suggests that the reinforcing agent can be applied by spraying which includes changing the orientation of the nozzles to achieve penetration of an adequate amount of reinforcing agent in concrete [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’817 in view of US’908 and US’429 by changing orientation of nozzles while spraying, because US’594 suggests changing orientation of nozzles to achieve penetration of an adequate amount of reinforcing agent in concrete.
Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. 
Applicant did not amend Claim 18 to address Examiner’s objection. The objection to Claim 18 is maintained.
In response to Applicant’s argument that “an equal amount of hydrophobation agent is sprayed over the least one profiled surface” means “an even layer of hydrophobation agent is cast over the profiled surface” (Remarks, p. 6), while this is one possible interpretation, the limitation as recited in the 
In response to Applicant’s argument that Bartowiak et al. are directed to solving different problems from the present invention (Remarks, p. 7, paragraph 2), the issue is whether Bartowiak is analogous or reasonably pertinent to a particular problem with which Applicant is concerned, not whether Bartowiak also solves different problems. Bartowiak is reasonably pertinent to Applicant’s particular problem of controlling the spraying of a substance onto a substrate -- impregnating porous mineral substrates (as Applicant’s) by spraying (as with Applicant’s process) an amount of liquid (as Applicant’s), including alkosysilanes (as Applicant’s) (Abstract; [0004; 0027]) to make a substrate hydrophobic (as in Applicant’s invention) [0027]. 
In response to Applicant’s argument that paragraph 14 of the Final Office Action states that the Rilem test result fails to add patentable weight because the test was not conducted in the prior art (Remarks, p. 7, last paragraph), the Final Office Action does NOT state that the test result fails to add patentable weight. Instead, the Final Office Action addresses whether the test results actually show improvement over the prior art where the prior art does not explicitly teach using the tests. The issue is whether a product resulting from Applicant’s claimed process has nonobvious properties, NOT whether the properties are demonstrated by a particular test. Page 5 of the Final Office Action addresses the obviousness of practicing the process to yield a product with the recited properties: “because US’269 teaches using a hydrophobation liquid for waterproofing, it would have been obvious to optimize the process to minimize water uptake, since preventing water uptake is within the definition of ‘waterproofing.’” Applicant seems to be focusing attention on whether a test for a property is new or nonobvious, rather than on whether the property itself is new or nonobvious.

In response to Applicant’s argument that the combination of silanes and oligomeric siloxanes is not suggested by the prior art (Remarks, p. 8), as explained in the Final Rejection (p. 4, last paragraph), US’429 suggest that oligomeric siloxane and silanes can be used as impregnating compositions to make a substrate hydrophobic (col. 2, lines 43-46), and US’117 suggests that a hydrophobation agent can include a silane-based liquid comprising at least one silane, including silanes with the recited formula (e.g. isobutyltrimethoxysilane, isobutyltriethoxysilane, n-octyltrimethoxysilane, n-octyltriethoxysilane, and isooctyltrimetboxysilane. Since both the particularly-recited silanes and also oligomeric siloxanes were known to be used as hydrophobic agents of analogous fiber cement substrates, it would have been obvious to use them in combination for the same function of providing a hydrophobic fiber cement product.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712